UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1637



ADEPEJU SHERIFA GIWA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-398)


Submitted:   April 9, 2003                 Decided:   August 6, 2003


Before WIDENER, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irena Izabella Karpinski, LAW OFFICES OF IRENA KARPINSKI,
Washington, D.C., for Petitioner.       Robert D. McCallum, Jr.,
Assistant Attorney General, Civil Division, Allen W. Hausman, Aviva
L. Poczter, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Adepeju Sherifa Giwa, a native and citizen of Nigeria, seeks

review of a decision of the Board of Immigration Appeals (“Board”)

affirming the immigration judge’s (“IJ”) denial of her applications

for asylum and withholding of deportation. We have reviewed the

administrative record, the Board’s order and the IJ’s decision and

find substantial evidence supports the Board’s affirmance of the

IJ’s conclusion that Giwa failed to establish a well-founded fear

of persecution necessary to qualify for asylum. See 8 C.F.R. §

208.13(b) (2002).

     The standard for receiving withholding of deportation is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).          An applicant for withholding must

demonstrate a clear probability of persecution.         INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).      As Giwa has failed to establish

refugee   status,   she   cannot   satisfy   the   higher   standard   for

withholding of deportation.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        PETITION DENIED


                                    2